Citation Nr: 1119980	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an ear disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied reopening service connection for an ear disability.  The Veteran testified at a Board hearing at the RO in April 2008 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The Board reopened the issue and then remanded it for further development in a September 2009 decision.  As required by the remand, the RO requested all VA treatment records and the Veteran was afforded a VA examination that provided an adequate nexus opinion.  As all development has been completed, the Board will address the issue of service connection for an ear disability on the merits in the decision below.  Stegall v West, 11 Vet. App. 268 (1998)


FINDINGS OF FACT

1.  The Veteran has a diagnosis of mild mixed hearing loss of the left ear, high frequency sensorineural hearing loss of the right ear, and suspected Eustachian tube dysfunction of the left ear.  

2.  The Veteran did not experience symptoms of a chronic ear disability during service or continuous symptoms of an ear disability since separation from service.  

3.  The Veteran's hearing loss did not manifest within one year of separation from service. 

4.  The Veteran's current ear disabilities are not causally or etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for an ear disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated November 2004 and March 2006 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in November 2004 prior to the initial unfavorable decision in January 2005.  In this case, the March 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  Although one of the notices did not precede the initial adjudication of the Veteran's claim, the later notice was followed by a subsequent readjudication, in this case a supplemental statement of the case issued in January 2011, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claim.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ asked questions to ascertain the extent of any in-service complaints, events, or injuries, and whether the Veteran's current disability is related to his service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in January 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings to include a nexus opinion with adequate bases for the opinion, the examination report is adequate to decide the claim of service connection.  Thus, the Board finds that additional examination or opinion is not necessary. 

Service Connection for an Ear Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA's Under Secretary for Health held in an October 4, 1995, memorandum opinion that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran has a current diagnosis of mild mixed hearing loss of the left ear, high frequency sensorineural hearing loss of the right ear, and suspected Eustachian tube dysfunction of the left ear as seen in the January 2010 VA examination.  The Veteran contends that he has hearing loss due to a stoppage in his ears that is related to service.  

Service treatment records are silent regarding any complaints, treatment, or diagnosis of a chronic ear disability.  The Veteran's marked "no" on the November 1969 separation report of medical history when asked have you ever had or do you now have hearing loss.  The Veteran did mark "yes" regarding ear, nose, or throat trouble.  The Veteran described this complaint as an ear infection while overseas.  The examiner addressed this complaint noted an ear infection in 1969, symptoms cleared, n/c.  On the corresponding November 1969 report of medical examination, the examiner noted the Veteran's ears and ear drums as clinically normal.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
--
0
LEFT
0
0
0
--
0

Based on a review of the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of an ear disability during active service.  

Post-service, the Veteran filed a claim for an ear disability immediately after separation from service.  The Veteran was afforded a VA examination in March 1970.  He found the Veteran's tympanic membranes to be blocked by wax (cerumen).  The record also shows difficulty visualizing the tympanic membranes due to cerumen or cerumen impaction on multiple occasions after service, to include a September 1995 private medical record, and September 2005, July 2002, and January 2010 VA records.  Although the Veteran contends that this shows a chronic disability since service, the evidence does not indicate that this resulted in a chronic disability.  The Veteran's cerumen impaction did not manifest with hearing loss, but rather were independent complaints that resolved after removal of the impaction.  As seen below, the January 2010 VA examination shows that the Veteran's hearing loss is not caused by cerumen impaction.  There is no other evidence of an ear disability within one year of service and no medical evidence of hearing loss within a year of separation from service.  Therefore, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence establishes that the Veteran did not experience continuous symptoms of an ear disability after service separation or hearing loss that manifested within one year of separation from service.  

The Veteran was afforded a VA examination in January 2010 regarding his audiological complaints.  At that time, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
25
LEFT
50
30
15
25
25

Speech discrimination scores were 100 percent bilaterally.  The examiner noted that the Veteran's left auditory canal seemed to have what appeared to be non-occluding cerumen, which the examiner removed.  The Veteran's left and right external auditory canals and tympanic membranes were clear and normal.  The examiner noted that both ears reflect early evidence of presbycusis, although the left ear also exhibits signs and symptoms of what appears to be Eustachian tube dysfunction and a very mild air-bone gap.  

The examiner opined that the audiometric profile in neither ear is suggestive of noise exposure or acoustic trauma.  The examiner opined that the most likely etiology of the Veteran's hearing loss would be presbycusis (i.e. age-related hearing loss).  He then reviewed the claims folder and provided an addendum to his opinion.  The examiner noted the Veteran's ear infection in 1969 and the findings at separation from service.    The examiner noted reviewing additional pertinent documents in the claims folder and found no evidence to support causation between any ear condition and military service.  The examiner opined that the records provide evidence that hearing loss was not incurred on active duty and has occurred subsequent to separation from service.  He stated that the most likely etiology of the Veteran's current hearing loss would be a combination of genetic and environmental factors not related to military service.  He concluded that after assessing all available evidence, he could find nothing to even remotely suggest causation between any ear condition and military service.  Therefore, he found it less likely than not that the Veteran's claimed ear disorder is a result of a disease, incident, or injury during his military service.  

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any current ear disability to his military service, the Board finds that the etiology of the Veteran's disability is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as decreased hearing acuity or the feeling of stoppage of the ears, which are non-medical in nature; however, he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between active duty service and the Veteran's hearing loss or other ear disability.  The only medical opinion of record was provided by the VA examiner in January 2010 and weighs against the Veteran's claim.  

The Board notes that the claims file contains numerous records showing treatment for cerumen impaction and ear complaints.  None of the records shows that the Veteran's hearing loss or other ear disability began during service, manifested to a compensable degree within one year of service, or is causally or etiologically related to service.  

Based on an examination of all lay and medical evidence, the Board finds the weight of the evidence to be against the claim, as the weight of the evidence shows that the Veteran's current ear disability did not begin during service, did not manifest to a compensable degree within one year of service, and is not causally or etiologically related to service.  As the preponderance of the evidence is against the 

claim, the benefit of the doubt rule is not applicable, and a claim of service connection for an ear disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an ear disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


